 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   KARLA WU, an individual,                         No. 2:19-cv-00363 JAK (SKx)
11                   Plaintiff,                       ORDER RE STIPULATION OF
                                                      DISMISSAL WITH PREJUDICE
12         v.                                         (DKT. 49)
13   JPMORGAN CHASE & CO., a Delaware
     Corporation, and DOES 1 through 60,
14   inclusive,
15                   Defendants.
16
17         Based on a review of the Stipulation of Dismissal with Prejudice (the “Stipulation”
18   (Dkt. 49)), sufficient good cause has been shown for the requested relief. Therefore, the
19   Stipulation is APPROVED. This action is hereby dismissed with prejudice in its entirety.
20   Each party shall bear its own costs and attorney’s fees.
21
22   IT IS SO ORDERED.
23
24   Dated: May 10                , 2021
25                                                 John A. Kronstadt
                                                   United States District Judge
26
27
28
